Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed on 11/18/2021. Currently claims 2-21 are pending.
Response to Arguments
Applicant has cancelled all previous claims and submitted new claims without any arguments rendering the previous 101 rejection of claim 1, the previous 112(b) rejection of claim 1 and the previous 102(e) rejection of claim 1 as being anticipated by Scarfogliero moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an 

Claim(s) 9-10 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Scarfogliero et al (WO 2011135503 shows up as Paolo in references cite and cited in previous office action) hereafter known as Scarfogliero.

Independent claim:

Regarding Claim 9:
Scarfogliero discloses:
A robotic device [see pg. 1 lines 1-5… “The present invention refers to a robotic apparatus for minimally invasive surgery”], comprising:
(a) an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision [see Fig. 1 element 103 which is the elongate device body and see pg. 1 lines 15-30… “The laparoscopy operation instruments are passed through a support tubular body transcutaneously inserted into the incision and called trochar, which provides a so-called abdominal "port". And see abstract… “A robotic arm (101, 102; 201,202) especially suited for laparoscopic surgery”], 
the device body comprising a camera lumen defined within the device body [see Fig. 1 and see pg. 7 lines 1-5… “The apparatus 100 further comprises a stereoscopic vision system 104, schematically represented in Figure 1. Such vision system 104 may be associated to one of the arms 101 or 102 or introduced through the support body 103 with other means.” Fig. 1 and the cited section clearly identify element 104 which is 
(b) a first shoulder joint rotatably disposed at a distal end of the device body [see labelled figures below rejection to this independent claim and see Fig. 7 arrows around element J which clearly show the shoulder joint rotatably disposed as claimed];
(c) a second shoulder joint rotatably disposed at the distal end of the device body [see labelled figures below rejection to this independent claim and see Fig. 7 arrows around element J which clearly show the shoulder joint rotatably disposed as claimed];
(d) a first arm operably coupled to the first shoulder joint [see labelled figures below rejection to this independent claim], wherein the first arm is positioned substantially within a longitudinal cross-section of the device body when the first arm is extended in a straight configuration [see labelled figures below the rejection to this independent claims and Figs. 2A and 2B and pg. 7 lines 10-20…. “In particular, as shown in Figures 2A and 2B, during the insertion the first arm 101 is arranged longitudinally in the introducer body 103 in a rectilinear alignment configuration of the joints thereof”]; and
(e) a second arm operably coupled to the second shoulder joint [see labelled figures below rejection to this independent claim], wherein the second arm is positioned substantially within the longitudinal cross- section of the device body when the second arm is extended in the straight configuration [see labelled figures below rejection to this independent claim and Figs. 2G, 2H and 2I and pg. 7 lines 25-30… “With reference to Figures 2G, 2H and 21, the second arm 102 is thus introduced, according to methods similar to those described above regarding the first arm”]

    PNG
    media_image1.png
    873
    1764
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    713
    750
    media_image2.png
    Greyscale




Dependent claims:

    PNG
    media_image3.png
    948
    1436
    media_image3.png
    Greyscale


Regarding claim 12 : see labelled figure below which identifies the arm segments as claimed. Also as shown in that figure, the two arms at capable of being extending in straight configuration with claimed elements being collinear as claimed. 


    PNG
    media_image4.png
    964
    1334
    media_image4.png
    Greyscale






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarfogliero in further view of Mailloux et al (US 20100130986) hereafter known as Mailloux.

Independent claims:
Regarding Claim 2:
A robotic device [see pg. 1 lines 1-5… “The present invention refers to a robotic apparatus for minimally invasive surgery”], comprising:
(a) an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision [see Fig. 1 element 103 which is the and see pg. 1 lines 15-30… “The laparoscopy operation instruments are passed through a support tubular body transcutaneously inserted into the incision and called trochar, which provides a so-called abdominal "port". And see abstract… “A robotic arm (101, 102; 201,202) especially suited for laparoscopic surgery”], the device body comprising:
(i) a first motor [see Fig. 8A elements 80 and 90…. And pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2. In such embodiment, the transmission means are based on a bevel gear.”]; 
(ii) a second motor [see Fig. 8A elements 80 and 90…. And pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2. In such embodiment, the transmission means are based on a bevel gear.” Please note that there are two arms so Fig. 8A shows the arm design with the motor for both the first and second arms with the first and second claimed motors ]; and 
(iii) a camera lumen defined within the device body [see Fig. 1 and see pg. 7 lines 1-5… “The apparatus 100 further comprises a stereoscopic vision system 104, schematically represented in Figure 1. Such vision system 104 may be associated to one of the arms 101 or 102 or introduced through the support body 103 with other means.” Fig. 1 and the cited section clearly identify element 104 which is inside the 
(b) a first shoulder joint rotatably disposed at a distal end of the device body [see labelled figures below rejection to this independent claim and see Fig. 7 arrows around element J which clearly show the shoulder joint rotatably disposed as claimed], wherein the first shoulder joint is operably coupled to the first motor [see Fig. 8A pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2.” Fig. 8A shows shoulder joint being operably coupled];
(c) a second shoulder joint rotatably disposed at the distal end of the device body [see labelled figures below rejection to this independent claim and see Fig. 7 arrows around element J which clearly show the shoulder joint rotatably disposed as claimed], wherein the second shoulder joint is operably coupled to the second motor [see Fig. 8A pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2.” Fig. 8A shows shoulder joint being operably coupled];
(d) a first arm operably coupled to the first shoulder joint [see labelled figures below rejection to this independent claim]; and
(e) a second arm operably coupled to the second shoulder joint [see labelled figures below rejection to this independent claim].
and pg. 11 lines 1-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90” and “the two external actuators 80 and 90”]. Thus, Scafogliero fails to disclose the first motor as being “disposed within the device body” and the second motor as being “disposed within the body”
	Mailloux discloses placing a motor (which is non-sterile) into a sealed hollow enclosure of the base of the robotic surgical system [see Fig. 2 which shows the robotic system with elements 400 and 450 being an enclosure body and an enclosure cover respectively and element 300 (being the motor) placed inside these elements and para 9… “The motor unit assembly has a non-sterile motor unit and a sterile enclosure that surrounds and contains the motor unit.” and “The first part is a hollow enclosure base that receives the motor unit and include a first seal member at one end thereof, the second part being an enclosure cover that mates with the enclosure base for capturing the motor unit therebetween.”] for the purpose of providing a sterile field between the non-sterile motor and the sterile surgical system [see para 32.. “The outer surface 470 is intended to remain sterile during the surgery while the inner surface 480 is intended to be in contact with or in close proximity to the non-sterile motor unit 300.”] in the analogous art of  robotic surgery [see para 2… “This invention relates to robotic assisted surgery”].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Scarfogliero by including a sealed chamber for each 


    PNG
    media_image1.png
    873
    1764
    media_image1.png
    Greyscale




Regarding Claim 16:
A robotic device [see pg. 1 lines 1-5... “The present invention refers to a robotic apparatus for minimally invasive surgery”], comprising:
(a) an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision the device body [see Fig. 1 element 103 which is the elongate device body and see pg. 1 lines 15-30… “The laparoscopy operation instruments are passed through a support tubular body transcutaneously inserted into the incision and called trochar, which provides a so-called abdominal "port". And see abstract… “A robotic arm (101, 102; 201,202) especially suited for laparoscopic surgery”] comprising:
(i) a first motor [see Fig. 8A elements 80 and 90…. And pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2. In such embodiment, the transmission means are based on a bevel gear.”]; 
(ii) a second motor [see Fig. 8A elements 80 and 90…. And pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2. In such embodiment, the transmission means are based on a bevel gear.” Please note that there are two arms so Fig. 8A shows the arm design with the motor for both the first and second arms with the first and second claimed motors]; and 
(iii) a camera lumen defined within the device body  [see Fig. 1 and see pg. 7 lines 1-5… “The apparatus 100 further comprises a stereoscopic vision system 104, schematically represented in Figure 1. Such vision system 104 may be associated to one of the arms 101 or 102 or introduced through the support body 103 with other means.” Fig. 1 and the cited section clearly identify element 104 which is inside the 
(b) a first shoulder joint rotatably disposed at a distal end of the device body [see labelled figure below rejection to this independent claim and see Fig. 7 arrows around element J which clearly show the shoulder joint rotatably disposed as claimed], wherein the first shoulder joint is operably coupled to the first motor [see Fig. 8A pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2.” Fig. 8A shows shoulder joint being operably coupled];
(c) a second shoulder joint rotatably disposed at the distal end of the device body [see labelled figure below rejection to this independent claim and see Fig. 7 arrows around element J which clearly show the shoulder joint rotatably disposed as claimed], wherein the second shoulder joint is operably coupled to the second motor [see Fig. 8A pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2.” Fig. 8A shows shoulder joint being operably coupled];
(d) a first arm operably coupled to the first shoulder joint [see labelled figures below rejection to this independent claim], wherein the first shoulder joint is positioned substantially within a longitudinal cross- section of the device body [see labelled figures 
(e) a second arm operably coupled to the second shoulder joint [see labelled figures below rejection to this independent claim], wherein the second shoulder joint is positioned substantially within the longitudinal cross-section of the device body [see labelled figures below rejection to claim 16 which shows the first shoulder joint is capable of being positioned substantially in the longitudinal cross-section.].
	However, Scafogliero discloses the first and second motors that control the first and second shoulder joints respectively, are external to the device body [see Figs. 8A and pg. 11 lines 1-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90” and “the two external actuators 80 and 90”]. Thus, Scafogliero fails to disclose the first motor as being “disposed within the device body” and the second motor as being “disposed within the device body”.
Mailloux discloses placing a motor (which is non-sterile) into a sealed hollow enclosure of the base of the robotic surgical system [see Fig. 2 which shows the robotic system with elements 400 and 450 being an enclosure body and an enclosure cover respectively and element 300 (being the motor) placed inside these elements and para 9… “The motor unit assembly has a non-sterile motor unit and a sterile enclosure that surrounds and contains the motor unit.” and “The first part is a hollow enclosure base that receives the motor unit and include a first seal member at one end thereof, the second part being an enclosure cover that mates with the enclosure base for capturing the motor unit therebetween.”] for the purpose of providing a sterile field between the The outer surface 470 is intended to remain sterile during the surgery while the inner surface 480 is intended to be in contact with or in close proximity to the non-sterile motor unit 300.”] in the analogous art of  robotic surgery [see para 2… “This invention relates to robotic assisted surgery”].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Scarfogliero by including a sealed chamber for each motor at the base of the elongate device body and place each motor in the chamber similarly to that disclosed by Mailloux to provide a sterile field between the non-sterile motors and rest of surgical field; thereby, helping to further protect the sterility of Scarfogliero’s surgical system.




    PNG
    media_image1.png
    873
    1764
    media_image1.png
    Greyscale



    PNG
    media_image5.png
    713
    750
    media_image5.png
    Greyscale

Dependent claims:

Regarding claims 3 and 17 see labelled figure below which shows each element as claimed.


    PNG
    media_image3.png
    948
    1436
    media_image3.png
    Greyscale


Regarding claims 4 and 18, see labelled Fig. 2G below which shows both arms placed in a cross section of the elongate body and the arms as being capable of being extended in a straight configuration as claimed.

    PNG
    media_image2.png
    713
    750
    media_image2.png
    Greyscale

Regarding claims 5 and 19: see labelled figure below which identifies the arm segments as claimed. Also as shown in that figure, the two arms at capable of being extending in straight configuration with claimed elements being collinear as claimed. 

    PNG
    media_image4.png
    964
    1334
    media_image4.png
    Greyscale




Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarfogliero in view of Mailloux  as applied to claim 2 above, and further in view of Diolaiti et al (US 20120059392) hereafter known as Diolaiti.

Scarfogliero in view of Mailloux discloses the invention substantially as claimed including all the limitation of claim 2.

Diolaiti discloses that gears are known elements used as joints between links for controllable robotic arm assemblies [see para 70… “To simplify the description herein and in the claims, the term "joint" is to be understood as a connection (translational or revolute) between two links, and may include gears (or prismatic joints) as well as any other controllable component coupled to linear drive mechanisms that may be used in controlling robotic arm assemblies.”] in the analogous art of minimally invasive surgery [see para 62… “FIG. 11 is a diagrammatic perspective view that illustrates aspects of mounting minimally invasive surgical instruments”].
Since Scarfogliero in view of Mailloux is silent to the exact structure of the joints, and Diolati disclose that gears are a known link structure used in surgical robotic arm assemblies, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Scarfogliero in view of Mailloux by using gears as the joint structure similarly to that disclosed by Diolati as this is known design for joints in robotic surgical arms.






13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarfogliero as applied to claim 9 above, and further in view of Diolaiti et al (US 20120059392) hereafter known as Diolaiti.
Scarfogliero discloses the invention substantially as claimed including all the limitations of claim 9.
However, Scarfogliero is silent as to the exact design of the joints. Thus, Scarfogliero fails to disclose “each of the first and second shoulder joints comprise at least one gear”.
Diolaiti discloses that gears are known elements used as joints between links for controllable robotic arm assemblies [see para 70… “To simplify the description herein and in the claims, the term "joint" is to be understood as a connection (translational or revolute) between two links, and may include gears (or prismatic joints) as well as any other controllable component coupled to linear drive mechanisms that may be used in controlling robotic arm assemblies.”] in the analogous art of minimally invasive surgery [see para 62… “FIG. 11 is a diagrammatic perspective view that illustrates aspects of mounting minimally invasive surgical instruments”].
Since Scarfogliero is silent to the exact structure of the joints, and Diolati disclose that gears are a known link structure used in surgical robotic arm assemblies, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Scarfogliero by using gears as the joint structure similarly to that disclosed by Diolati as this is known design for joints in robotic surgical arms.




Claims 7-8 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarfogliero in view of Mailloux as applied to claims 2 and 16 above, and further in view of Farritor et al (US 20080004634) hereafter known as Farritor.

Regarding claims 7 and 20: 
Scarfogliero in view of Mailloux discloses the invention substantially as claimed including all the limitations of claims 2 and 16. Additionally, Scarfogliero in view of Mailloux discloses the arm as having a motor inside the arm [see Fig. 8A pg. 16 lines 5-10 of Scarfogliero… “In a variation of the system, only the first two joints 1 and 2 are cable-actuated, while the joint 3 is actuated by a motor arranged inside, thus simplifying the overall mechanism” ]
However, Scarfogliero in view of Mailloux fails to explicitly disclose controller for these motors. 
Farritor discloses that control boards (i.e. a controller) provide the advantage of speed control of a motor in the analogous art of surgical robotics [see para 192 of Farritor].
It would have been obvious to modify Scarfogliero in view of Mailloux by providing a controller in the form of control board for all of Scarfogliero in view of Mailloux’s motor in a similar manner to that described by Farritor because the additional control boards will add an additional level of control over the speed of the motors.


Regarding claims 8 and 21:
Scarfogliero in view of Mailloux discloses the invention substantially as claimed including all the limitations of claims 2 and 16. Also Scarfogliero in view of Mailloux discloses:
wherein each of the first and second upper arm segments comprise at least one upper arm motor [see Fig. 8A and pg. 16 lines 5-10 of Scarfogliero… “In a variation of the system, only the first two joints 1 and 2 are cable-actuated, while the joint 3 is actuated by a motor arranged inside, thus simplifying the overall mechanism” ]
wherein each of the first and second forearm segments comprise at least one forearm motor and at least one forearm motor controller operably coupled to the at least one forearm motor [see Fig. 8A and pg. 16 lines 20-25 of Scarfogliero… “Regarding the joints 5 and 6, the proposed solution consists in a particular differential mechanism which allows reducing the overall space necessary for housing the two joints 5, 6 and allows housing the motors along the axis of the aforementioned "forearm"]
However, Scarfogliero in view of Mailloux fails to explicitly disclose a controller for these motors. 
Farritor discloses that control boards (i.e. a controller) provide the advantage of speed control of a motor in the analogous art of surgical robotics [see para 192 of Farritor].
It would have been obvious to modify Scarfogliero in view of Mailloux by providing a controller in the form of control board for each of Scarfogliero in view of .



Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarfogliero as applied to claim 9 above, and further in view of Mailloux.
Scarfogliero discloses the invention substantially as claimed including:
(a) a first motor, wherein the first motor is operably coupled to the first shoulder joint [see Fig. 8A elements 80 and 90…. And pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2. In such embodiment, the transmission means are based on a bevel gear.”];
(b) a second motor, wherein the second motor is operably coupled to the second shoulder joint [see Fig. 8A elements 80 and 90…. And pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2. In such embodiment, the transmission means are based on a bevel gear.” Please note that there are two arms so Fig. 8A shows the arm design with the motor for both the first and second arms with the first and second claimed motors ]
and pg. 11 lines 1-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90” and “the two external actuators 80 and 90”]. Thus, Scafogliero fails to disclose the first motor as being “disposed within the device body” and the second motor as being “disposed within the device body”
	Mailloux discloses placing a motor (which is non-sterile) into a sealed hollow enclosure of the base of the robotic surgical system [see Fig. 2 which shows the robotic system with elements 400 and 450 being an enclosure body and an enclosure cover respectively and element 300 (being the motor) placed inside these elements and para 9… “The motor unit assembly has a non-sterile motor unit and a sterile enclosure that surrounds and contains the motor unit.” and “The first part is a hollow enclosure base that receives the motor unit and include a first seal member at one end thereof, the second part being an enclosure cover that mates with the enclosure base for capturing the motor unit therebetween.”] for the purpose of providing a sterile field between the non-sterile motor and the sterile surgical system [see para 32.. “The outer surface 470 is intended to remain sterile during the surgery while the inner surface 480 is intended to be in contact with or in close proximity to the non sterile motor unit 300.”] in the analogous art of  robotic surgery [see para 2… “This invention relates to robotic assisted surgery”].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Scarfogliero by including a sealed chamber for each .

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarfogliero as applied to claim 9 above, and further in view of Farritor et al (US 20080004634) hereafter known as Farritor.

Regarding claim 14:
Scarfogliero discloses the invention substantially as claimed including all the limitations of claim 9. Additionally, Scarfogliero discloses each arm as having a motor inside the arm [see Fig. 8A pg. 16 lines 5-10 of Scarfogliero… “In a variation of the system, only the first two joints 1 and 2 are cable-actuated, while the joint 3 is actuated by a motor arranged inside, thus simplifying the overall mechanism” ]
However, Scarfogliero fails to explicitly disclose controller for these motors. 
Farritor discloses that control boards (i.e. a controller) provide the advantage of speed control of a motor in the analogous art of surgical robotics [see para 192 of Farritor].
It would have been obvious to modify Scarfogliero by providing a controller in the form of control board for each of Scarfogliero’s motors in a similar manner to that described by Farritor because the additional control boards will add an additional level of control over the speed of the motors.

Regarding claim 15:
Scarfogliero discloses the invention substantially as claimed including all the limitations of claims 9. Also Scarfogliero discloses:
wherein each of the first and second upper arm segments comprise at least one upper arm motor [see Fig. 8A and pg. 16 lines 5-10 of Scarfogliero… “In a variation of the system, only the first two joints 1 and 2 are cable-actuated, while the joint 3 is actuated by a motor arranged inside, thus simplifying the overall mechanism” ]
wherein each of the first and second forearm segments comprise at least one forearm motor and at least one forearm motor controller operably coupled to the at least one forearm motor [see Fig. 8A and pg. 16 lines 20-25 of Scarfogliero… “Regarding the joints 5 and 6, the proposed solution consists in a particular differential mechanism which allows reducing the overall space necessary for housing the two joints 5, 6 and allows housing the motors along the axis of the aforementioned "forearm"]
However, Scarfogliero fails to explicitly disclose a controller for these motors. 
Farritor discloses that control boards (i.e. a controller) provide the advantage of speed control of a motor in the analogous art of surgical robotics [see para 192 of Farritor].
It would have been obvious to modify Scarfogliero in view of Mailloux by providing a controller in the form of control board for each of Scarfogliero in view of Mailloux’s motors in a similar manner to that described by Farritor because the additional control boards will add an additional level of control over the speed of the motors.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792